759 N.W.2d 396 (2009)
Maria Del Socorro Herrera HERNANDEZ, Personal Representative of the Estate of Jose Francisco Martinez Villalon, Plaintiff-Appellant,
v.
FORD MOTOR COMPANY, Defendant-Appellee.
Docket No. 137481. COA No. 277811.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the application for leave to appeal the September 2, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.

MARILYN J. KELLY, C.J., would grant leave to appeal.